MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                  FILED
Memorandum Decision shall not be regarded as                            Aug 26 2019, 8:31 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,                         CLERK
                                                                         Indiana Supreme Court
collateral estoppel, or the law of the case.                                Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Michael R. Fisher                                      Curtis T. Hill, Jr.
Marion County Public Defender Agency                   Attorney General of Indiana
Indianapolis, Indiana                                  Samantha M. Sumcad
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Corey Harvey,                                              August 26, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-686
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           49G03-1709-MR-34872



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-686 | August 26, 2019                   Page 1 of 5
                                          Case Summary
[1]   In September of 2017, Corey Harvey got into an argument with Daquan

      Proctor and others about the noise they were making outside of Harvey’s

      apartment. Approximately thirty minutes later, Harvey approached Proctor

      and shot him in the head, killing him. Following Harvey’s conviction for the

      murder of Proctor, the trial court sentenced him to fifty-five years of

      incarceration, with five years suspended and two of those suspended to

      probation. Harvey contends that his sentence is inappropriately harsh. Because

      we disagree, we affirm.


                            Facts and Procedural History
[2]   On September 10, 2017, Joey Thompson lived with Danahea McFadden at the

      Woodhaven Apartments in Indianapolis. At approximately 6:30 p.m.,

      Thompson, Proctor, Jonte Williams, and a man known as A.Z. were in one of

      the hallways of the apartment complex shooting dice. The group became loud,

      and when Harvey opened his apartment door to tell the players to quiet down,

      the intoxicated Proctor “g[o]t to talking back to him[,]” “cussing[,]” and

      challenging him to come outside. Tr. Vol. II p. 244, 245. Harvey responded,

      “hold that thought,” and shut the door. Tr. Vol. II p. 244.

[3]   Approximately thirty minutes later, two of Harvey’s cousins arrived at a

      parking lot in the apartment complex, one of whom was carrying a handgun.

      Thompson apparently felt concerned enough by the cousins’ arrival that he

      returned to his apartment and attempted to locate his handgun. Shortly

      thereafter, Proctor, Williams, A.Z., McFadden’s cousin Chrishunna Blackman,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-686 | August 26, 2019   Page 2 of 5
      and Woodhaven resident Sequoia Radford were standing outside and talking

      near Radford’s car when Radford saw somebody peeking around a corner.

      Blackman advised Proctor that he needed to leave, and Blackman began

      walking away in the direction of McFadden’s apartment when she was passed

      by Harvey walking the other way. As Harvey passed Blackman, he began

      shooting at Proctor. Harvey shot Proctor in the head, killing him, and also shot

      him in the right hand, right shoulder, and left foot.

[4]   On September 14, 2017, the State charged Harvey with, inter alia, the murder of

      Proctor. On November 9, 2018, a jury found Harvey guilty of the murder of

      Proctor. On February 22, 2019, the trial court sentenced Harvey to fifty-five

      years of incarceration, with five years suspended and two of those suspended to

      probation.


                                 Discussion and Decision
[5]   We “may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, [we find] that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.” Ind. Appellate

      Rule 7(B). “Although appellate review of sentences must give due

      consideration to the trial court’s sentence because of the special expertise of the

      trial bench in making sentencing decisions, Appellate Rule 7(B) is an

      authorization to revise sentences when certain broad conditions are satisfied.”

      Shouse v. State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations

      and quotation marks omitted).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-686 | August 26, 2019   Page 3 of 5
[6]   When determining whether a sentence is inappropriate, the question is not

      whether another sentence might be more appropriate; rather, the inquiry is

      whether the sentence imposed is inappropriate. Moyer v. State, 83 N.E.3d 136,

      142 (Ind. Ct. App. 2017). “[W]hether we regard a sentence as appropriate at

      the end of the day turns on our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). In addition to the “due consideration” we are required to give to the

      trial court’s sentencing decision, “we understand and recognize the unique

      perspective a trial court brings to its sentencing decisions.” Rutherford v. State,

      866 N.E.2d 867, 873 (Ind. Ct. App. 2007). The sentencing range for murder is

      forty-five to sixty-five years of incarceration, and the trial court ordered that

      Harvey serve a fifty-five-year advisory sentence with five years suspended, two

      of those suspended to probation. See Ind. Code § 35-50-2-3(a).

[7]   The nature of Harvey’s offense supports the trial court’s sentencing decision.

      The senselessness of Harvey’s crime stands out in particular, which crime was

      apparently motivated by anger over an argument about too much noise in the

      hallway outside Harvey’s door. It also is worth noting that when Harvey shot

      Proctor in the head, over thirty minutes had passed since their argument.

      Harvey had more than enough time to calm down and reconsider his course of

      action, but did not. Finally, when Harvey opened fire, others were in the

      vicinity and could have also been injured or killed. For example, it is fortunate




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-686 | August 26, 2019   Page 4 of 5
      that Radford’s car was unoccupied, as it was hit by several rounds. The

      senseless and egregious nature of Harvey’s crime justifies his sentence.

[8]   Harvey’s character also supports the sentence he received. While Harvey’s

      criminal history is not excessive, even a minor criminal history is evidence of

      poor character. See Rutherford, 866 N.E.2d at 874 (observing that even a minor

      criminal record is a sign of a poor character). As a juvenile, Harvey was

      charged in 2008 with committing resisting law enforcement, criminal trespass,

      and unauthorized entry of a motor vehicle. As an adult, Harvey charged with

      possession of marijuana in 2016, a charge that was dismissed, and with dealing

      in marijuana and possession of marijuana in 2017, charges that were pending

      when he was sentenced in this case. Harvey’s contacts with the juvenile and

      criminal justice systems have not caused him to reform himself. Quite the

      opposite, in fact, as Harvey has progressed from allegations of low-level drug

      offenses straight to murder, which—to say the least—does not speak well of

      Harvey’s character. Harvey has failed to establish that his advisory sentence for

      murder is inappropriate.

[9]   We affirm the judgment of the trial court.

      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-686 | August 26, 2019   Page 5 of 5